—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered July 13, 1998, convicting him of robbery in the second degree, robbery in the third degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is .affirmed..
The defendant’s contention that his conviction is not supported by legally sufficient evidence because the complainant’s testimony was inconsistent and incredible is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Moreover, upon the exercise of our factual review power, we are satisfied that *473the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Bracken, J. P., O’Brien, Santucci and McGinity, JJ., concur.